DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This office action is responsive to the amendment filed on 08/12/2021. As directed by the amendment: claims 1, 10, and 13-14 have been amended, claim 2 has been cancelled and claims 21-26 have been added.  Thus, claims 1, 10, 13-15 and 21-26 are presently pending in this application. 
Response to Arguments
Applicant’s arguments, see page 7, filed 08/12/2021, with respect to the 112(b) rejections have been fully considered and are persuasive. The applicant has amended the claims to overcome the lack of clarity. The 112(b) rejections of claims 1-2, 10, and 13-15 have been withdrawn. 
Applicant’s arguments, see pages 7-9, filed 08/12/2021, with respect to the rejections of claims 1 and 10 under USC 102(a)(1) under Edmiston et al (US 20140364941 A1) have been fully considered and are persuasive. Particularly, the amendment of the claim to include a spring having a first end attached to the occlusive member and second end coupled to the expandable framework is not disclosed by Edmiston. Therefore, the rejection has been withdrawn. 
Applicant's arguments, see pages 7-9, filed 08/12/2021, with respect to the rejections of claims 13-15 have been fully considered but they are not persuasive. The applicant argues that similar arguments apply to the structure described in claim 13 in comparison to claim 1, however such a comparison cannot be made as the structure recited between the two claims is significantly different, and therefore the arguments applied to claim 1 cannot be applied to claim 13. For example, a tightening member is recited in claim 13 which is different from the spring claimed in claim 1 and are not comparable structures as interpreted in regards to the applicant’s disclosure. Additionally the applicant 36 (see Fig. 1) of the occlusive member, are attached to the tensioning member 170 (see Fig. 2, the flaps directly overlay 170 are attached as cover, see [104]) and 170 is attached to the expandable framework, therefore the occlusive member is held taut against the outer surface of the expandable framework, since the occlusive member is positioned above/on the outer surface of the expandable framework. Therefore, the 102 rejections of claims 13-15 under Edmiston will be maintained. 
Applicant's arguments, see pages 9-12, filed 08/12/2021, with respect to the USC 103 rejections of claims 1-2 have been fully considered but they are not persuasive. The applicant argues that the element indicated by the Office’s annotation to Fig. 2 does not appear to be supported by the specification of Clark (US 20140188157 A1) and therefore does not constitute disclosure of a particular property or function of the indicated element by the reference. The applicant further argues that “configured to” is interpreted more narrowly and the device must perform the recited function. The applicant further argues that the expandable framework in Chambers’ is not covered by the occlusive member. Additionally the applicant argues that Chambers’ (US 20180042719 A1) base section is not an occlusive member which was recited to conform and seal the atrial wall. Firstly, in regards to the applicant’s argument that the element indicated by Office’s annotation to Fig. 2, the Office respectfully disagrees, as the filed drawings of an application constitute as original disclosure of an invention, and one of ordinary skill in the art would be able to distinguish that such an element attached to the occlusive member via insertion into a pore and to the expandable frame via tension from the occlusive member pulling down.  The applicant’s argument that “configured to” is interpreted more narrowly is interpreted such that the device must perform the recited function does not apply to this device claim is in view of Chambers. Finally in regards to the applicant’s argument that Chambers’ base section is not an occlusive member since it is preferably able to conform and seal the atrial wall… in order to seal the LAA does not mean is necessarily occlusive is not agreed with. According to Merriam-Webster occlusive is defined as “serving to occlude” and the definition of occlude is “to close up or block” which as recited by Chambers’ meets the definition as seal is synonymous with block. Thus, according to the arguments recited above, the Office will retain the USC 103 rejections by Clark in view of Chambers. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 13 – 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edmiston et al (US 20140364941 A1), herein referenced to as “Edmiston”.
In regards to claim 13, An occlusive implant 20 (see Figs. 1 – 2, 7 – 8, and 11 – 12, [0079]), comprising: an expandable framework 24, 26 (see Figs. 1 – 2, 7 – 8, and 11 – 12, [0079]) configured to shift between a first compact configuration (see Fig. 7, the framework is compact to fit in the delivery device) and a second expanded configuration (see Fig. 8); an occlusive member 28 (see Figs. 1 – 2, 7 – 8, and 11 – 12, [0079]) disposed along at least a portion of an outer surface of the expandable framework 24, 26 (see Fig. 1 and 1A, 28 rests on the outside of 24, 26); and a tightening member 170 (see Figs. 2 and 12, [0104]) coupled to the expandable framework, the occlusive member 28 or both the expandable framework and the occlusive member (the tightening member is coupled to the occlusive member); wherein rotation of the tightening member 170 is configured to keep the occlusive member taut against an outer surface of the expandable framework in both the first configuration and the second expanded configuration.
The language, "wherein rotation of the tightening member is configured to keep the occlusive member taut against an outer surface of the expandable member in both the first configuration and the second configuration," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Edmiston meets the structural limitations of the claim, and the spring’s rotation is capable of keeping the occlusive member taut against an outer surface of the expandable framework as it generates an angular force to keep the flaps 36 closed therefore tightening the occlusive member as well. 
In regards to claim 14, Edmiston discloses: The occlusive implant of claim 13, see 102 rejection above, further comprising a hub member 54 (see Figs. 1 – 2, 7 – 8, and 11 – 12, [0104]) coupled to the expandable framework 24, 26 (see Fig. 11), and wherein the tightening member 170 includes a coil member 170 disposed along the hub member 54 (see Fig. 12, [0104], 170 closes off the hub 54, therefore is around the hub), and wherein rotation of the coil member is designed to keep the occlusive member taut against the outer surface of the expandable framework in both the first configuration and the second expanded configuration. 
The language, "wherein rotation of the coil member is configured to keep the occlusive member taut against an outer surface of the expandable member in both the first configuration and the second configuration," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited 
In regards to claim 15, Edmiston discloses: wherein the coil member 170 is wound around an outer surface of the hub member 56 (see Figs. 11 and 12, since 170 is coupled to the occlusive member 28, which is exterior to the hub member 56, 170 is wound around the outer surface of the hub member, by proximity). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Edmiston in view of Jockenhoevel et al (US 20200138446 A1), herein referenced to as “Jockenhoevel”.

However, Jockenhoevel in a similar field of invention teaches an occlusive implant for insertion into the body (see Figs. 6-7), and an expandable framework 2 (see Figs. 6-7) with a tightening member 1 (see Figs. 6-7). Jockenhoevel further teaches: wherein the tightening member 1 includes a helical portion 1 (see Figs. 6-7, [0054], 1 is a helical spring that is helically wound).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Edmiston to incorporate the teachings of Jockenhoevel and have a tightening member that includes a helical portion. Motivation for such can be found in Jockenhoevel as a helical spring allows for the fibers of the framework to be held frictionally by a radial force, (see [0054]). 
Claims 1, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US 20140188157 A1), herein referenced to as “Clark” in view of Chambers (US 20180042719 A1), herein referenced to as “Chambers”.
In regards to claim 1, Clark discloses: An occlusive implant 100 (see Figs. 2 – 3A, [0028] – [0030]), comprising: an expandable framework 210 (see Figs. 2 – 3A, [0028] – [0030]) configured to shift between a first compact configuration (see [0047], prior to expansion) and a second expanded configuration (see [0047], expandable); an occlusive member 216 (see Figs. 2 – 3A, [0028] – [0030]) disposed along at least a portion of an outer surface of the expandable framework 210 (see Figs. 2 – 3A, 216 is over 210; a member (see annotated Fig. 3A below) coupled to the occlusive member 216; wherein the member (see annotated Fig. 3A below) is configured to keep the occlusive member 216 taut against an outer surface of the expandable member 210 in both the first configuration and the second configuration. 

    PNG
    media_image1.png
    589
    797
    media_image1.png
    Greyscale

The language, "an expandable framework configured to shift between a first configuration and a second expanded configuration," and “wherein the member is configured to keep the occlusive member taut against an outer surface of the expandable member in both the first configuration and the second configuration” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Clark meets the structural limitations of the claim, and is capable of the framework shifting between a first and second configuration to be able to reach the LAA, see (Fig. 1 and [0047]), the framework would have to be smaller to reach through vasculature to site of implantation, and additionally the member is capable of keeping the occlusive member taut against an outer surface of the expandable framework by pulling the occlusive member 
Clark does not explicitly disclose: the member is a resilient member, wherein the resilient member includes a spring having a first end attached to the occlusive member and a second end coupled to the expandable frame.
However, Chambers, in a similar field of invention teaches an occlusive member 100 (see Fig. 13), an expandable framework 302, 208 (see Fig. 13), and a member 202 (see Fig. 13). Chambers further teaches: wherein the member 202 is a resilient member 202 (see Fig. 13, [0066] – [0068], 202 is a spring) includes a spring (see Fig. 13, [0066] – [0068]) having a first end (see annotated Fig. 13 below) attached to the occlusive member 100 and a second end (see annotated Fig. 13 below) coupled to the expandable frame 302, 308.

    PNG
    media_image2.png
    555
    693
    media_image2.png
    Greyscale

(see [0069]). 
In regards to claim 21, the combination of Clark and Chambers teaches: the occlusive implant of claim 1, see 103 rejection above. Chambers further teaches: wherein the spring 202 includes a coiled portion (a spring is a coil, see Fig. 13).
In regards to claim 22, the combination of Clark and Chambers teaches: the occlusive implant of claim 1, see 103 rejection above. Chambers further teaches: wherein the spring 202 includes a helical portion (a spring is a coil and in its nature a coil is a helical structure, see Fig. 13).
In regards to claim 23, the combination of Clark and Chambers teaches: the occlusive implant of claim 1, see 103 rejection above. Chambers further teaches: wherein the spring 202 includes a twisted portion (a spring is a coil and requires twisting to maintain its structure from a straight piece of wire/metal, see Fig. 13).
In regards to claim 24, the combination of Clark and Chambers teaches: the occlusive implant of claim 1, see 103 rejection above. Chambers further teaches: wherein the spring 202 includes a twisted portion (a spring is a coil and requires twisting to maintain its structure from a straight piece of wire/metal, see Fig. 13).
In regards to claim 24, the combination of Clark and Chambers teaches: the occlusive implant of claim 1, see 103 rejection above. Chambers further teaches: wherein the spring 202 includes a zig-zag portion (the spring 202 zig-zags as it first bends to the right and then to the left, hence it includes a zig-zag portion, see Fig. 13).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of Chambers as applied to claim 1 above, and further in view of Edmiston.
In regards to claim 10, the combination of Clark and Chambers teaches: the occlusive member of claim 1. The combination of Clark and Chambers does not explicitly teach: further comprising a hub member disposed adjacent the occlusive member, and wherein the resilient member includes a coil member disposed around the hub member, and wherein the coil member is designed to tighten the occlusive member as the expandable framework shifts between the first compact configuration and the second compact configuration. 
However, in a similar field of invention Edmiston teaches: An occlusive implant 20 (see Figs. 1 – 2, 7 – 8, and 11 – 12, [0079]), comprising: an expandable framework 24, 26 (see Figs. 1 – 2, 7 – 8, and 11 – 12, [0079]) configured to shift between a first configuration (see Fig. 7) and a second expanded configuration (see Fig. 8); an occlusive member 28 (see Figs. 1 – 2, 7 – 8, and 11 – 12, [0079]) disposed along at least a portion of an outer surface of the expandable framework 24, 26 (see Fig. 1 and 1A, 28 rests on the outside of 24, 26); a resilient member 170 (see Figs. 2 and 12, [0104]) coupled to the occlusive member 28. Edmiston further teaches: further comprising a hub member 54 (see Figs. 1 – 2, 7 – 8, and 11 – 12, [0104]) disposed adjacent the occlusive member 28, and wherein the resilient member 170 includes a coil member 170 disposed around the hub member 54 (see Fig. 12, [0104], 170 closes off the hub 54, therefore is around the hub), and wherein the coil member 170 is designed to tighten the occlusive framework 28 as the expandable member 24, 26 shifts between the first compact configuration and the second expanded configuration (see [0104], the spring moves between an open first position and a closed second position to close the flaps 36, which are part of 28 therefore tightening the occlusive member 28).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Clark and Chambers to incorporate the . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174. The examiner can normally be reached Monday - Friday 7:00 PM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAIHAN R. KHANDKER
Examiner
Art Unit 3771



/RAIHAN R KHANDKER/Examiner, Art Unit 3771  

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771